 

Exhibit 10.14

 

THIRD AMENDMENT TO THE EXPONENT, INC. 401(K) SAVINGS PLAN

(AS AMENDED AND RESTATED JANUARY 2, 1999)

 

WHEREAS, Exponent, Inc. (the “Company”) adopted an amended and restated 401(k)
Savings Plan effective January 2, 1999 (the “Plan”); and

 

WHEREAS, the Plan must be amended to reflect the provisions of the Economic
Growth and Tax Relief Reconciliation Act of 2001; and

 

WHEREAS, the Company has acquired and plans to merge with Novigen Sciences, Inc.
(“Novigen”) and in connection therewith wishes to designate Novigen as a
“participating employer” under the Plan and to credit certain employees of
Novigen with hours and years of service that such employees had earned for
service with Novigen prior to the acquisition for purposes of vesting and
benefit accrual under the Plan; and

 

WHEREAS, the Company retains the right to amend the Plan under Section 11.1(a)
thereof; and

 

WHEREAS, pursuant to Section 11.1(b) of the Plan, the Company has delegated to
the Plan’s administrative committee the authority to adopt amendments that are
designed to bring the Plan into compliance with applicable law, designed to
ensure the continued tax-qualified status of the Plan or do not have a
significant financial impact on the Company;

 

NOW, THEREFORE, effective January 1, 2002, except as otherwise provided, the
Plan is amended as follows:

 

1. The following provision is inserted at the end of Section 2.30 Participating
Employer: “Effective May 20, 2002, Novigen Sciences, Inc. (“Novigen”) shall
become a Participating Employer.”

 

2. The following provisions are inserted after the third sentence of
subparagraph (b) of Section 4.3 Employer Mandatory Contributions and Qualified
Nonelective Contributions:

 

“For purposes of determining whether an allocation of an Employer Mandatory
Contribution shall be made for the Plan Year commencing January 1, 2002,
Participants who were employed by Novigen immediately prior to the Company’s
acquisition of Novigen and became Employees on May 20, 2002 shall be credited
under the Plan with all hours of service such Participants earned from January
1, 2002 to May 19, 2002 while employed by Novigen. For purposes of the
foregoing, the term “hours of service” shall be as defined in Section 2.25,
except that Novigen shall be considered the Employer.”

 



--------------------------------------------------------------------------------

 

3. The following provisions are inserted at the end of Section 6.1 Vested
Interest to read in full as follows:

 

“(g) For purposes of determining a Participant’s vested percentage in his
Employer Matching Contributions and Employer Mandatory Contributions,
Participants who were employed by Novigen immediately prior to the Company’s
acquisition of Novigen and became Employees on May 20, 2002 shall be credited
under the Plan with all hours of service and years of service such Participants
earned while employed by Novigen. For purposes of the foregoing, the terms
“hours of service” and “years of service” shall be as defined in Sections 2.25
and 2.46, respectively, except that Novigen shall be considered the Employer.”

 

4. Appendix E EGTRRA Changes, attached hereto in its entirety, is appended to
the Plan.

 

IN WITNESS WHEREOF, the Company has caused this Third Amendment to be executed
by its duly authorized officer.

 

Dated: September 12, 2002

     

EXPONENT, INC.

           

By:

 

/s/    Richard L. Schlenker

--------------------------------------------------------------------------------

           

Title:

 

Chief Financial Officer        

--------------------------------------------------------------------------------

 

 



--------------------------------------------------------------------------------

 

APPENDIX E

 

EGTRRA CHANGES

 

This Appendix E is adopted to reflect certain provisions of the Economic Growth
and Tax Relief Reconciliation Act of 2001 (“EGTRRA”). This Appendix E is
intended as good faith compliance with the requirements of EGTRRA and is to be
construed in accordance with EGTRRA and guidance issued thereunder. Except as
otherwise provided, this Appendix E shall be effective as of January 1, 2002.

 

This Appendix E shall supersede the provisions of the Plan to the extent those
provisions are inconsistent with the provisions of this Appendix.

 

1. Increase in Compensation Limit

 

The annual compensation of each Participant taken into account in determining
allocations for any Plan Year beginning after December 31, 2001, shall not
exceed $200,000, as adjusted for cost-of-living increases in accordance with
Code Section 401(a)(17)(B). “Annual compensation” means compensation during the
Plan Year or such other consecutive 12-month period over which compensation is
otherwise determined under the Plan (the “determination period”). The
cost-of-living adjustment in effect for a calendar year applies to annual
compensation for the determination period that begins with or within such
calendar year.

 

2. Salary Deferral Contribution Limitation

 

No Participant shall be permitted to have Salary Deferral Contributions made
under this Plan, or any other qualified plan maintained by the Employer during
any taxable year, in excess of the dollar limitation contained in Code Section
402(g) in effect for such taxable year, except to the extent permitted under
Section 3 of this Appendix E and Code Section 414(v), if applicable.

 

3. Catch-Up Contributions

 

All Participants who are eligible to make Salary Deferral Contributions under
this Plan and who have attained age 50 before the close of the Plan Year shall
be eligible to make catch-up contributions in accordance with, and subject to
the limitations of, Code Section 414(v) and any uniform and non-discriminatory
procedures established by the Committee. Such catch-up contributions shall not
be taken into account for purposes of the provisions of the Plan implementing
the required limitations of Code Sections 402(g) and 415. The Plan shall not be
treated as failing to satisfy the provisions of the Plan implementing the
requirements of Code Section 401(k)(3), 401(k)(11), 401(k)(12), 410(b), or 416,
as applicable, by reason of the making of such catch-up contributions.

 

E-1



--------------------------------------------------------------------------------

 

4. Hardship Distributions

 

A Participant who receives a distribution after December 31, 2001, on account of
hardship shall be prohibited from making Salary Deferral Contributions and
employee contributions under this and all other plans of the Employer for 6
months after receipt of the distribution. A Participant who has received a
hardship distribution shall be permitted to make Salary Deferral Contributions
for the calendar year immediately following the calendar year in which the
distribution was made up to the applicable limit under Code Section 402(g) for
such year.

 

5. Limitations on Contributions

 

Except to the extent permitted under Section 3 of this Appendix E and Code
Section 414(v), if applicable, the annual addition that may be contributed or
allocated to a Participant’s Account under the Plan for any Limitation Year
beginning after December 31, 2001 shall not exceed the lesser of $40,000, as
adjusted for increases in the cost-of-living under Code Section 415(d) or 100
percent of the Participant’s compensation, within the meaning of Code Section
415(c)(3), for the limitation year.

 

6. Direct Rollovers of Plan Distributions

 

6.1 Effective Date. This Section shall apply to distributions made after
December 31, 2001.

 

6.2. Modification of Definition of Eligible Retirement Plan. For purposes of the
direct rollover provisions in Section 6.10 of the Plan, an Eligible Retirement
Plan shall also mean an annuity contract described in Code Section 403(b) and an
eligible plan under Code Section 457(b) which is maintained by a state,
political subdivision of a state, or any agency or instrumentality of a state or
political subdivision of a state and which agrees to separately account for
amounts transferred into such plan from this Plan. The definition of Eligible
Retirement Plan shall also apply in the case of a distribution to a surviving
spouse, or to a spouse or former spouse who is the alternate payee under a
qualified domestic relation order, as defined in Code Section 414(p).

 

6.3. Modification of Definition of Eligible Rollover Distribution to Exclude
Hardship Distributions. For purposes of the direct rollover provisions in
Section 6.10 of the Plan, any amount that is distributed on account of hardship
as provided in Section 6.17 shall not be an Eligible Rollover Distribution and
the distributee may not elect to have any portion of such a distribution paid
directly to an Eligible Retirement Plan.

 

7. Rollovers from Other Plans

 

The Plan will accept Rollover Contributions made after December 31, 2001 as
follows:

 

Direct Rollovers from Other Plans:

 

The Plan will accept a direct rollover of an eligible rollover distribution
from:

 

E-2



--------------------------------------------------------------------------------

 

(a) a qualified plan described in Code Section 401(a) or 403(a) (excluding
after-tax employee contributions);

 

(b) an annuity contract described in Code Section 403(b) (excluding after-tax
employee contributions); and

 

(c) an eligible plan under Code Section 457(b) which is maintained by a state,
political subdivision of a state, or any agency or instrumentality of a state or
political subdivision of a state.

 

Participant Rollover Contributions from Other Plans:

 

The Plan will accept a Participant contribution of an eligible rollover
distribution from:

 

(a) a qualified plan described in Code Section 401(a) or 403(a) (excluding
after-tax employee contributions);

 

(b) an annuity contract described in Code Section 403(b) (excluding after-tax
employee contributions); and

 

(c) an eligible plan under Code Section 457(b) which is maintained by a state,
political subdivision of a state, or any agency or instrumentality of a state or
political subdivision of a state.

 

Participant Rollover Contributions from IRAs:

 

The Plan will not accept a Rollover Contribution of the portion of a
distribution from an individual retirement account or annuity described in Code
Section 408(a) or 408(b) that is eligible to be rolled over and would otherwise
be includible in gross income.

 

8. Repeal of Multiple Use Test

 

The multiple use test described in Treasury Regulation section 1.401(m)-2 and
Section 5.7(c) of the Plan shall not apply for Plan Years beginning after
December 31, 2001.

 

E-3



--------------------------------------------------------------------------------

 

9. Modification of Top-Heavy Rules

 

9.1. Effective Date. This Section shall apply for purposes of determining
whether the Plan is a Top-Heavy Plan under Code Section 416(g) for Plan Years
beginning after December 31, 2001, and whether the Plan satisfies the minimum
benefits requirements of Code Section 416(c) for such years. This Section amends
Article XIV of the Plan.

 

9.2 Determination of Top-Heavy Status.

 

9.2.1 Key Employee. “Key Employee” means any Employee or former Employee
(including any deceased Employee) who at any time during the Plan Year that
includes the Determination Date was an officer of the Employer having annual
compensation greater than $130,000 (as adjusted under Code Section 416(i)(1) for
Plan Years beginning after December 31, 2002), a 5-percent owner of the
Employer, or a 1- percent owner of the Employer having annual compensation of
more than $150,000. For this purpose, “annual compensation” means compensation
within the meaning of Code Section 415(c)(3). The determination of who is a Key
Employee will be made in accordance with Code Section 416(i)(1) and the
applicable regulations and other guidance of general applicability issued
thereunder.

 

9.2.2 Determination of Present Values and Amounts. This Section 9.2.2 shall
apply for purposes of determining the present values of accrued benefits and the
amounts of account balances of Employees as of the determination date.

 

9.2.2.1 Distributions during Year Ending on the Determination Date. The present
values of accrued benefits and the amounts of account balances of an Employee as
of the Determination Date shall be increased by the distributions made with
respect to the Employee under the Plan and any plan aggregated with the Plan
under Code Section 416(g)(2) during the 1-year period ending on the
Determination Date. The preceding sentence shall also apply to distributions
under a terminated plan which, had it not been terminated, would have been
aggregated with the Plan under Code Section 416(g)(2)(A)(i). In the case of a
distribution made for a reason other than separation from service, death, or
disability, this provision shall be applied by substituting “5-year period” for
“1-year period.”

 

9.2.2.2 Employees Not Performing Services During Year Ending on the
Determination Date. The accrued benefits and accounts of any individual who has
not performed services for the Employer during the 1-year period ending on the
Determination Date shall not be taken into account.

 

9.3. Minimum Benefits. Employer Matching Contributions shall be taken into
account for purposes of satisfying the minimum contribution requirements of Code
Section 416(c)(2) and the Plan. The preceding sentence shall apply with respect
to Employer Matching Contributions under the Plan or if applicable, another plan
of the Employer that provides the minimum contribution requirement. Employer
Matching

 

E-4



--------------------------------------------------------------------------------

Contributions that are used to satisfy the minimum contribution requirements
shall be treated as Employer Matching Contributions for purposes of the actual
contribution percentage test and other requirements of Code Section 401(m).

 

E-5